Title: General Orders, 4 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 4th 1775
Parole, London.Countersign, Ireland.


It is with Indignation and Shame, the General observes, that notwithstanding the repeated Orders which have been given to prevent the firing of Guns, in and about Camp; that it is daily and hourly practised; that contrary to all Orders, straggling Soldiers do still pass the Guards, and fire at a Distance, where there is not the least probability of hurting the enemy, and where no other end is answer’d, but to waste Ammunition, expose themselves to the ridicule of the enemy, and keep their own Camps harrassed by frequent and continual alarms, to the hurt of every good Soldier, who is thereby disturbed of his natural rest, and will at lenght never be able to distinguish between a real, and a false alarm.

For these reasons, it is in the most peremptory manner forbid, any person or persons whatsoever, under any pretence, to pass the out Guards, unless authorized by the Commanding Officer of that part of the lines; signified in writing, which must be shewn to the Officer of the guard as they pass. Any person offending in this particular, will be considered in no other light, than as a common Enemy, and the Guards will have orders to fire upon them as such. The Commanding Officer of every regiment is to direct, that every man in his regiment, is made acquainted with Orders to the end, that no one may plead Ignorance, and that all may be apprized of the consequence of disobedience. The Colonels of regiments and commanding Officers of Corps, to order the Rolls of every Company to be called twice a day, and every Man’s Ammunition examined at evening Roll calling, and such as are found to be deficient to be confined.
The Guards are to apprehend all persons firing Guns near their posts, whether Townsmen or soldiers.
